DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claims 1, 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8358107. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of the US patent teaches a controller, interpreted as a control module, a voltage regulator interpreted as a single bidirectional voltage converter circuit arranged to operate in a charging mode or a delivery mode and teaches USB ports connected to the device.

Current Application: 17228551
US Patent: 8358107
Claim 1:
A system 
comprising: a controller; and 
a voltage regulator coupled to the controller, wherein the controller comprises: a Universal Serial Bus (USB) interface to be coupled to a USB compliant device; and 
one or more ports to send one or more control signals to the voltage regulator to cause the voltage regulator to either provide power to the USB compliant device or to receive power from the USB compliant device and provide a regulated power to first device.
Claim 13:
An apparatus, 
comprising: a single bidirectional voltage converter circuit arranged to operate in a charging mode or a delivery mode; and 
a control module to selectively operate the single bidirectional voltage converter circuit in the charging mode or the delivery mode based on information received from a Universal Serial Bus (USB) interface comprising at least one data line and at least one power line, the information comprising characteristics of a device attached to the USB interface, the charging mode to convert a voltage provided by the USB interface into a charging voltage employed by an energy storage module, and the delivery mode to convert a voltage provided by the energy storage module into a voltage employed by the USB interface.
Claim 2:
 The system of claim 1, wherein the first device is an energy storage module.
Claim 13:
An apparatus, 
comprising: a single bidirectional voltage converter circuit arranged to operate in a charging mode or a delivery mode; and 
a control module to selectively operate the single bidirectional voltage converter circuit in the charging mode or the delivery mode based on information received from a Universal Serial Bus (USB) interface comprising at least one data line and at least one power line, the information comprising characteristics of a device attached to the USB interface, the charging mode to convert a voltage provided by the USB interface into a charging voltage employed by an energy storage module, and the delivery mode to convert a voltage provided by the energy storage module into a voltage employed by the USB interface.
Claim 6:
A method 
comprising: coupling a Universal Serial Bus (USB) compliant device to a USB interface; s
ending one or more control signals to a voltage regulator via one or more ports; and 
causing the voltage regulator to either provide power to the USB compliant device or to receive power from the USB compliant device and provide a regulated power to first device.
Claim 13:
An apparatus, comprising: a single bidirectional voltage converter circuit arranged to operate in a charging mode or a delivery mode; and a control module to selectively operate the single bidirectional voltage converter circuit in the charging mode or the delivery mode based on information received from a Universal Serial Bus (USB) interface comprising at least one data line and at least one power line, the information comprising characteristics of a device attached to the USB interface, the charging mode to convert a voltage provided by the USB interface into a charging voltage employed by an energy storage module, and the delivery mode to convert a voltage provided by the energy storage module into a voltage employed by the USB interface.
Claim 7:
The method of claim 6, wherein the first device is an energy storage module.
Claim 13:
An apparatus, 
comprising: a single bidirectional voltage converter circuit arranged to operate in a charging mode or a delivery mode; and 
a control module to selectively operate the single bidirectional voltage converter circuit in the charging mode or the delivery mode based on information received from a Universal Serial Bus (USB) interface comprising at least one data line and at least one power line, the information comprising characteristics of a device attached to the USB interface, the charging mode to convert a voltage provided by the USB interface into a charging voltage employed by an energy storage module, and the delivery mode to convert a voltage provided by the energy storage module into a voltage employed by the USB interface.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11 – 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nguyen (US 20130099750) (‘750).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).






Regarding claim 11, Nguyen (‘750) teaches an apparatus (shown in figure 1 item 100 defined in paragraph [0011] as an apparatus) comprising: a controller to control first and second devices to cause the apparatus to perform in one of a first mode or a second mode (shown in figure 2 item 204 defined in paragraph [0028] wherein control module 204 directs the conversion of voltages by bidirectional voltage converter circuit 202. In particular, control module 204 generates control signals 220c and 220d to control switching elements 208 and 210 within bidirectional voltage converter circuit 202). 
Nguyen (‘750) teaches wherein the first device is coupled to a first terminal of an inductor (shown in figure 2 wherein a first device item 102 is coupled to an inductor item 212), and wherein the second device is coupled to a second terminal of the inductor (shown in figure 2 wherein a second device item 104 is connected to a second terminal of the inductor item 212), wherein in the first mode power through the inductor is provided to a Universal Serial Bus (USB) device (paragraph [0014] teaches wherein the interface module may receive power through a universal serial bus) and wherein in the second mode power is received through the inductor from the USB device (paragraph [0024] wherein the power is provided to an attached device such as an energy storage device item 104 via a USB device). 
Nguyen (‘750) teaches a USB interface to be coupled to the USB device (paragraph [0009] teaches a USB interface coupled to the USB device). 
Regarding claim 12, Nguyen (‘750) the apparatus of claim 11, wherein the first and second devices comprise transistors (shown in figure 2 items 208 and 210 are transistors)
Regarding claim 13, Nguyen (‘750) the apparatus of claim 11, wherein the second device is to switch between the first node and the second node to allow a first current to flow from the USB device to the first device (shown in figure 2 wherein the second device item 210 is coupled between a first node item N2 and N3).
Regarding claim 14, Nguyen (‘750) the apparatus of claim 13, wherein the second device is to allow a second current to flow from the first device to the USB device (paragraph [0034] teaches wherein switching elements 208 and 210 may both be placed in the OFF state. The switching characteristics (e.g., frequency and duty cycle) of switching elements 208 and 210 may be selected to provide energy storage module 104 with a regulated charging voltage level).
 Regarding claim 15, Nguyen (‘750) teaches the apparatus of claim 11, wherein the first device comprises a battery (defined in paragraph [0017] teaches wherein energy storage module 104 may comprise a rechargeable lithium ion (Li-ion) battery).
 Regarding claim 16, Nguyen (‘750) teaches  the method comprising: coupling a Universal Serial Bus (USB) compliant device to a USB interface (shown in figure 1 item 100 defined in paragraph [0011] as an apparatus).
Nguyen (‘750) teaches controlling first and second devices to cause an apparatus to perform in one of a first mode or a second mode (shown in figure 2 item 204 defined in paragraph [0028] wherein control module 204 directs the conversion of voltages by bidirectional voltage converter circuit 202. In particular, control module 204 generates control signals 220c and 220d to control switching elements 208 and 210 within bidirectional voltage converter circuit 202).
Nguyen (‘750) teaches wherein the first device is coupled to a first  terminal of an inductor (shown in figure 2 wherein a first device item 102 is coupled to an inductor item 212).
Nguyen (‘750) teaches wherein the second device is coupled to a second terminal of the inductor (paragraph [0014] teaches wherein the interface module may receive power through a universal serial bus)
Nguyen (‘750) teaches wherein in the first mode power through the inductor is provided to a Universal Serial Bus (USB) device (paragraph [0014] teaches wherein the interface module may receive power through a universal serial bus), and wherein in the second mode power is received through the inductor from the USB device (paragraph [0024] wherein the power is provided to an attached device such as an energy storage device item 104 via a USB device). 
Regarding claim 17, Nguyen (‘750) the method of claim 16, wherein the first and second devices comprise transistors (shown in figure 2 items 208 and 210 are transistors).
Regarding claim 18, Nguyen (‘750) the method of claim 16, wherein the second device is to switch between the first node and the second node to allow a first current to flow from the USB device to the first device (shown in figure 2 wherein the second device item 210 is coupled between a first node item N2 and N3).

Regarding claim 19, Nguyen (‘750) the method of claim 18, wherein the second device is to allow a second current to flow from the first device to the USB device (paragraph [0034] teaches wherein switching elements 208 and 210 may both be placed in the OFF state. The switching characteristics (e.g., frequency and duty cycle) of switching elements 208 and 210 may be selected to provide energy storage module 104 with a regulated charging voltage level).
Regarding claim 20, Nguyen (‘750) method of claim 16, wherein the first device comprises a battery (defined in paragraph [0017] teaches wherein energy storage module 104 may comprise a rechargeable lithium ion (Li-ion) battery).










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-5, 8 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nguyen (US 8358107) (‘107)  in view of Nguyen (US 20130099750) (‘750).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. It would have been obvious to combine the Nguyen (US 8358107) in view of Nguyen (US 20130099750) references so that the voltage may be regulated effectively in both directions.

Regarding claim 3, Nguyen (‘107) teaches the system of claim 1, but does not explicitly teach comprises a power distribution module communicatively coupled to the controller.
	Nguyen (‘750) teaches a power distribution module communicatively coupled to the controller (shown in figure 1 item 106 defined as a power distribution module connected to the controller item 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that the power may be effectively distributed to the load.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0019] wherein power distribution to devices is taught. 
	
Regarding claim 4, Nguyen (‘107) the system of claim 1 but does not explicitly teach comprises a communication interface communicatively coupled to the controller.
	Nguyen (‘750) teaches a communication interface communicatively coupled to the controller (figure 5 shows a communication interface item 512 coupled to the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that data may be effectively communicated from the controller to the device.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0063] wherein exchanging communication is taught. 
Regarding claim 5, Nguyen (‘107) the system of claim 1 but does not explicitly teach comprises a user interface communicatively coupled to the controller.
	Nguyen (‘750) teaches wherein a user interface communicatively coupled to the controller (shown in figure 5 wherein a user item 510 is communicatively couple to the controller). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that data may be effectively communicated from the controller to the device.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0063] wherein exchanging communication is taught. 
Regarding claim 8, Nguyen (‘107) teaches  the method of claim 6 comprises but does not explicitly teach communicatively coupling a power distribution module communicatively to a controller, which is coupled the voltage regulator.
	Nguyen (‘750) teaches a power distribution module communicatively coupled to the controller, which is coupled to the voltage regulator (shown in figure 1 item 106 defined as a power distribution module connected to the controller item 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that the power may be effectively distributed to the load.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0019] wherein power distribution to devices is taught. 
Regarding claim 9, Nguyen (‘107) teaches the method of claim 6 but does not explicitly teach comprises communicatively coupling a communication interface to a controller, which is coupled the voltage regulator.
Nguyen (‘750) teaches a communication interface communicatively coupled to the controller, which is coupled to the voltage regulator (figure 5 shows a communication interface item 512 coupled to the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that data may be effectively communicated from the controller to the device.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0063] wherein exchanging communication is taught. 

Regarding claim 10, Nguyen (‘107) teaches the method of claim 6 but does not explicitly teach comprises communicatively coupling a user interface to the controller, which is coupled the voltage regulator.
Nguyen (‘750) teaches wherein a user interface communicatively coupled to the controller which is coupled to the voltage regulator (shown in figure 5 wherein a user item 510 is communicatively couple to the controller). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nguyen (‘107)  reference with the charging system of the Nguyen (‘750) reference so that data may be effectively communicated from the controller to the device.
The suggestion/motivation for combination can be found in the Nguyen reference in paragraph [0063] wherein exchanging communication is taught. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9018918 B2	Nguyen; Don J.: teaches a bidirectional power management system
US 9780590 B2	Nguyen; Don J.: teaches a bidirectional power management system
US 10992151 B2 Nguyen; Don J.: teaches a bidirectional power management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859